Case 1:19-cv-00665-DAD-SKO Document 1-1 Filed 05/15/19 Page 1 of 10




                 EXHIBIT A
        TO BMW'S NOTICE OF REMOVAL
 Case 1:19-cv-00665-DAD-SKO Document 1-1 Filed 05/15/19 Page 2 of 10
                                             Service of Process
                                             Transmittal
                                                                      04/16/2019
                                                                      CT Log Number 535309632
TO:     Howard Harris
        BMW of North America, LLC
        300 Chestnut Ridge Road
        Woodcliff Lake, NJ 07677-7731

RE:     Process Served in California

FOR:    BMW of North America, LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                 JAMES DAMICO, etc., Pltf. vs. BMW of North America, LLC, etc., et al., Dfts.
DOCUMENT(S) SERVED:              Summons, Notice, Complaint, Attachment(s)
COURT/AGENCY:                    Fresno County - Superior Court - Fresno, CA
                                 Case # 19CECG01219
NATURE OF ACTION:                Product Liability Litigation - Lemon Law - 2014 BMW X5
ON WHOM PROCESS WAS SERVED:      C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:        By Process Server on 04/16/2019 at 15:45
JURISDICTION SERVED :            California
APPEARANCE OR ANSWER DUE:        Within 30 days after service
ATTORNEY(S) / SENDER(S):         Terry L Baker
                                 820 Bay Avenue, Suite 230L
                                 Capitola, CA 95010
                                 831-476-7900
ACTION ITEMS:                    CT has retained the current log, Retain Date: 04/17/2019, Expected Purge Date:
                                 04/22/2019

                                 Image SOP

                                 Email Notification, Diane Carbone Diane.Carbone@bmwna.com

                                 Email Notification, Gino Palacios Gino.Palacios@bmwnaext.com

                                 Email Notification, WR Litigation WR_LITIGATION@bmwna.com

SIGNED:                          C T Corporation System
ADDRESS:                         818 West Seventh Street
                                 Los Angeles, CA 90017
TELEPHONE:                       213-337-4615




                                                                      Page 1 of 1 / AS
                                                                      Information displayed on this transmittal is for CT
                                                                      Corporation's record keeping purposes only and is provided to
                                                                      the recipient for quick reference. This information does not
                                                                      constitute a legal opinion as to the nature of action, the
                                                                      amount of damages, the answer date, or any information
                                                                      contained in the documents themselves. Recipient is
                                                                      responsible for interpreting said documents and for taking
                                                                      appropriate action. Signatures on certified mail receipts
                                                                      confirm receipt of package only, not contents.
               Case 1:19-cv-00665-DAD-SKO Document 1-1 Filed 05/15/19 Page 3 of 10
                                                                   APR 1 6 2019 SU
                                          SUMMONS
                                 (CI TA CION JUDICIAL)
                                                       ?
                                                                             "LI                                           cotwrtav
                                                                                                                    ISOLO PAM (O CE LA COAlS
                                                                                                                         E-FILED
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):                                                                                              4/11/2019
 BMW OF NORTH AMERICA, LLC, a limited liability corporation; and                                           Superior Court of California
 DOES ONE through TWENTY                                                                                       -    County of Fresno
                                                                                                           By: M. Douangkharn, Deputy
YOU ARE BEING SUED BY PLAINTIFF:
(W ESTA DEMANDANDO EL DEMANDANTE):
 JAMES DAMICO, an individual

 rwucw You nave been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the Information

     You have 30 CALENDAR DAYS after this summons and legal papers are sewed on you to file a written response at this cowl and have a copy
 sewed on the plaintiff. A letter or phone call will not protest you. Your written response must be in proper legal ton" if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court tones and more Information at the California Courts
 Online Self-Help Center        w.ccuth7.cagovieflha). your county law library, or the courthouse nearest you. It you cannot pay the filing fee, ask
  the court dark for aloe waiver form. It you do not file your response on time, you may lose the case by default and your wages, money, and property
 may be taken without further warning from the court
      There are other legal requIrements. You may want to call an attorney right away. If you do not know on attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (ww.Wwhacallftrniawp), the California Courts Online Self-Help Center
 (tww.couft.cagov4efmelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lion for waived fees and
 costs an any settlement or arbitration award of $10,000 or more In a civil case. The court's lien must be - before the court will dismiss the case.
 ,AttlsolLa ban damandedo. Si ne mtoondo donbo do 30 din, to coda paSo dodd/ron art centre sin esaithorsu vcnidn. Lao to infemiocldn a
 confinuadlim
     77mw 30 DM5 DE CALENDARIO daspuOs de que to onteguen osta dlacttr ypapeles legates pate presentat uno muesfa pot ewift OS) osta
 cotta y tracer quo so enirague una cop/aol damandanto. Una caste o una Ramada toJefdelta no to prologen. Sit sespuosfa pot esafto tiene quo ester
 an ftmraw legal ouaucto 5/ dosea qua pmcesen sit toss an Ia cotta. Es pus/tie quo hays an torn, u/os quo ustedpueda urn, pare so'espuosto.
 Pirate encontmrostos ftrnwtadas do to C040 mao iMoimacion anal Centre do Ayuda do las Caries do Cal/bmw ww.sucorte.ca.gov), on to
 bftllofeca de byes cis ccndoda canto cotta quo to quodo aids ccitt SI no pucdo pogor to wofri do pmsonfodOn. plea all seaetorio do to cotta
 quo (odd an ftmndasfo do oxonciOn do pogo do ouofoo. SI no pmsonta art mspuosto o tiampo, puode perdorol aiso par inxrn.pr7mJonto y to cotta to
 podiS guitar art sueldo. disrate yb/ones sin rods advedende.
    Hay obcs requIsites legalas. Es macmendable qua flame a un obogado lnmoolalamento. SI no conoce a an abagado. puodo Homer a an sesvro do
 mm/s/on a abogados. & no puss pupate an ebogado, as poslwo quo camp/a can los suquisfios pare obtoner sesvldos legatos greta/los do an
 pmg,ame do san4c103 toga/as sin fines do luau. Puado ancontmrestos gstos sin fines do lucre on 01 aft web do California Legal Services,
   vww.lawttefpscllfornla,oraJ, anal Centre do Aida doles Castes do California &ww.sucoste.ca.gov) a ponldnduso an contact 0 can to code oat
 cologlo do abcgadoc taco/as, AWSQ; Pot toy, locate f/era dareclro a rectamarlas woWs y los costos oxentus pot brçoonar an gmvarnan sobm
 amIqulormctemn do $10,000 6 mOo do valor redbWs madlonta an acuardo o raze ccncasldn do aft/halo an an case do detacho ciwl TWO quo
 pager of gravamen dais cotta arias do quota axte pueda dosatharel tess.
The name and address of the count Is:
(El nombre y dhuccldn do La cotta as):
                               Fresno County Superior Court                                                  '°        19CECG01219
 1130 "0" Street, Fresno, CA 93724

The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney. is:
(B nombre, to dfrecdon y & nUmero do told tone del abogado del demandante, o del demendante quo no Ilene abogodo. es):
Terry L. Baker, 820 Bay Avenue, Suite 230L, Capitola, CA 95010 831.476.7900

            4/11/2019                                                        Clerk, by                                                           Deputy
(Podia)
 =7 07 service 0711115 summons, use Proof of Service of Summons (Than POS-010)J
 prueba do entrega do asia c/tat/On use el foanulodo Proof of Service of Summons, (POS-OIC
                           NOTICE TO THE PERSON SERVED: You are served
=
                              C as an Individual defendant.
                              = as the person sued under the fictitious name of (specify):


                                               On behalf of (spec/1: BMW of North America, LLC, a limited liability corporation
                                          under   C      CCP 416.10 (corporation)                        [J       CCP 416.60 (minor)
                                                  C      CCP 418.20 (defunct corporation)                CJ       CCP 416.10 (conservatee)
                                                  C      CCP 416.40 (association or partnership)         C        CCP 416.90 (authorized person)
                                                       other(specli): Corps. C.           17701.16 (LLC)
                                      .
                                          1?S by personal delivery on (date):
                                                                                       'APR 1 6 2019
            be mer4fty    we
          w.r or         t                                            SUMMONS                                                csoavj p,oaiaas
          (Rev. Ofl I. 2DO91
             Case 1:19-cv-00665-DAD-SKO Document 1-1 Filed 05/15/19 Page 4 of 10



        SUPERIOR COURT OF CALIFORNIA • COUNTY OF FRESNO
                                                                              FOR COURT USE ONLY
              Civil Unlimited Department, Central Division
                              1130 "0" Street
                     Fresno, California 93724-0002                            4/12/2019
                             (559) 457-1900
                                                                                    by-Court-             -   -


TITLE OF CASE
                James Damlco vs. BMW of North America, LLC

   NOTICE OF CASE MANAGEMENT CONFERENCE AND ASSIGNMENT OF                     CASE NUMBER:
                     JUDGE FOR ALL PURPOSES                                              19CECGO12I9

To All Parties and their Attorneys of Record: Terry I Baker

                     This case has been assigned to Kimberly Gaab, Judge for all purposes.
                         All future hearings will be scheduled before this ossined iudqe.

You are required to appear at a Case Management Conference on 08/22/2019 at 3:30 PM in Department 402
of the court located at 1130    Street, Fresno, California.

You must comply with the requirements set forth in Fresno Superior Court Local Rule Chapter 2.

Failure to appear at the conference may result in imposition of sanctions, waiver of jury trial, or other adverse
consequences.

Defendants: Appearance at the Case Management Conference does not excuse you from having to file your
response in proper legal form within 30 days after the Summons is served on yoU. You could lose the case if you
do not file your response on time. If you do not know an attorney, and do not have one, you may call an
attorney referral service or a legal aid office (listed in the phone book).


                                                   DECLARATION

I declare under penalty of perjury under the lows of the State of California that I gave a copy of the Notice of
Case Management and Assignment of Judge for All Purposes to the person who presented this case for filing.

Date:    4/12/2019                            Clerk, by Mary Douangkham                                   Deputy




    R03-09
                       NOTICE OF CASE MANAGEMENT CONFERENCE AND ASSIGNMENT
                                         OF JUDGE FOR ALL PURPOSES
 II       Case 1:19-cv-00665-DAD-SKO Document 1-1 Filed 05/15/19 Page 5 of 10



      I TERRY L. BAKER (SBN 214365)                                                 E-FILED
          820 Bay Avenue, Suite 230L                                             4/10/2019 9:26 AM
      2 Capitola, CA 95010                                                    Superior Court of California
          Tel: (831) 476-7900                                                     County of Fresno
      3- -Fax: •.-(831.)476-7906--.            -
                                                                             By: M:Douangkham,Deputy
      4
              Attorney for Plaintiff
      5 1 JAMES DAMICO



      7
  8
                                           SUPERIOR COURT OF CALIFORNIA
  9
                                                     COUNTY OF FRESNO
10
              JAMES DAMICO, an individual,                        Case No. 19CECGO1219
11
                                       Plaintiff,                 COMPLAINT FOR:
12        1
              VS.                                                 Violations of Song-Beverly Warranty Act;
13                                                                Violations of Magnuson-Moss Warranty
              BMW OF NORTH AMERICA, LLC, a                        Act; and Breach of Warranty
14            limited liability corporation; and DOES ONE
              through TWENTY,
15
                                       Defendants.
16
17            .      Plaintiff alleges that, at all times relevant:
18                                         FACTS COMMON TO ALL COUNTS
19                   1.     Defendant BMW of North America, LLC (hereinafter "BMW") is a duly
20 authorized Delaware limited liability company doing business in Fresno County, California.
21                   2.      Plaintiff does not know the true names of the defendants sued herein as Does
22 11 One through Twenty and sues said defendants pursuant to the provisions of Code of Civil
23 Procedure § 474.
24                   3.     On or about April 24, 2017, plaintiff purchased a certified pre-owned 2014
25            BMW X5 ("vehicle") which was manufactured and/or distributed, and warranted by BMW.
26                   4.     In connection with the transaction, BMW issued to plaintiffs express
27 warranties within the meaning of Cal. Civil Code § 1791.2, which were also written
28 warranties within the meaning of 15 U.S.C. § 230 1(6). By the terms of the express written



              Darnico v. BMW of North America, LLC, etal. -I..                          COMPLAINT
     Case 1:19-cv-00665-DAD-SKO Document 1-1 Filed 05/15/19 Page 6 of 10



 1 warranties, defendant promised that the vehicle's material and workmanship was defect free,
 2 undertook to preserve and maintain the utility and performance of the vehicle and to provide
 3. compensation if-there is a failure inutility or performance, and agreed to refund1 repair,     -   -   -




 4 replace, or take other remedial action with respect to the vehicle.
 5           S.      Plaintiff purchased the vehicle primarily for personal, family or household
 6 purposes.
 7                   Subsequent to plaintiff's purchase, the vehicle exhibited numerous defects and
 8 I nonconformities covered by the warranties which substantially impair the use, value and
 9 safety of the motor vehicle to the plaintiff.

10                   Plaintiff delivered the nonconforming motor vehicle to BMW's authorized
11    repair facilities for repairs pursuant to the terms of the warranties. Defendant has failed to
12 repair or replace the vehicle, or provide restitution.
13                                    FIRST CAUSE OF ACTION
                        Violations of the Song-Beverly Consumer Warranty Act
14                                  (By Plaintiff and against BMW)
15           S.      Plaintiff incorporates all preceding paragraphs.
16                   Plaintiff is a "buyer" as defined by Cal. Civ. Code § 1791(b).
17                   The vehicle is a "consumer good" as defined by Cal. Civ. Code § 1791(a).
18                   BMW is a "warrantor" as contemplated by Cal. Civ. Code § 1795.
19                   Plaintiff's purchase of the vehicle was a "sale" as defined by Cal. Civ. Code
20    1791(n).
21                   BMW violated the Song-Beverly Act by failing to conform the vehicle to the
22 express written warranties within a reasonable number of repair attempts or within the
23 warranty periods and failing to promptly replace the vehicle or make restitution to the
24 plaintiff.
25                   The above-described defects, malfunctions, and nonconformities substantially
26    impair the use, value, and safety of the vehicle.
27                   Plaintiff has not made unreasonable or unintended use of the vehicle.
28                   Pursuant to Civil Code § 1793.2(d), BMW must refund the price of the vehicle



      Dainico v. BMW of North America, LLC, et al. -2-                          COMPLAINT
         Case 1:19-cv-00665-DAD-SKO Document 1-1 Filed 05/15/19 Page 7 of 10



          to plaintiff.
                  17.     Pursuant to Civil Code § 1794(a), plaintiff is entitled to restitution.
--   3            18.     -As a direct and proximate result of said violations of the Song-Beverly Act,
          plaintiff has sustained, and continue to sustain, actual, incidental and consequential damages
          in the approximate amount of $65,000 according to proof.
                  19.     The failure of BMW to comply with the Song-Beverly Act was willful in that
          BMW had actual knowledge of the vehicle's defects and malfunctions, knew of its legal
          duties under the warranty and the law, but repeatedly refused to make necessary repairs
          and/or provide a refund.
 10                       Pursuant to Civil Code § 1794(c), plaintiff is entitled to a civil penalty of two
 11       times the amount of her actual damages.
 12                       Pursuant to Civil Code § 1794(d), plaintiff is entitled to reasonable attorney
 13       fees according to proof.
 14                                   SECOND CAUSE OF ACTION
                    Breach of Implied Warranty—Song-Beverly Consumer Warranty Act
 15                                   (By Plaintiff and against BMW)
 16                       Plaintiff incorporates by reference all preceding paragraphs.
 17                       Pursuant to Cal. Civ. Code § 1792, the vehicle was accompanied by the retail
 18 seller's and the warrantor's implied warranty of merchantability.
 19                       Pursuant to Civil Code § 1793, and because of the existence of the express
 20      warranty, defendants may not disclaim, limit, or modify the implied warranties provided by
 21      the Song-Beverly Act.
 22                       Defendant breached the implied warranty of merchantability of Civil Code §
 23       1791.1 and 1792 in that the above-described defects, malfunctions, and nonconformities
 24 render the vehicle unfit for the ordinary purposes for which it is used and it would not pass
 25 without objection in the trade.
 26                       Pursuant to Civil Code § 1794(a), plaintiff is entitled to restitution.
 27                       Ma direct and proximate result of said breach of implied warranty, plaintiff
 28      has sustained, and continue to sustain, incidental and consequential damages in the



         Damico v. BMW of North America, LLC, et at.      -3-                          COMPLAINT
     Case 1:19-cv-00665-DAD-SKO Document 1-1 Filed 05/15/19 Page 8 of 10


 1     approximate amount of $65,000.00.
 2             28.     Pursuant to Civil Code § 1794(d), plaintiff is entitled to reasonable attorney
      1 . feesaccording-to. proof     -                     -




 4                                     THIRD CAUSE OF ACTION
                              Violations of the Magnuson-Moss Warranty Act
 5,                                   (By Plaintiff and against BMW)
 6                     Plaintiff incorporates by reference all preceding paragraphs.
 7                     The vehicle is a "consumer product" as defined by 15 U.S.C. § 230 1(1).
 8                     Plaintiff is a "consumer" as defined by 15 U.S.C. § 2301(3).
 9                     BMW is a "supplier" and a "warrantor" as defined respectively by 15 U.S.CI
10     2301(4) and (5).
11                     The express written warranties are "written warranties" as defined by 15
12     U.S.C. § 2301(6).
13                     BMW violated the Magnuson-Moss Warranty Act by failing to conform the
14     vehicle to the express warranties within a reasonable number of attempts, a reasonable
15     amount of time or within the warranty periods. Defendant failed to cure its failure to comply
16     with the Act.
17                     Prior to commencing this action, plaintiffs afforded BMW reasonable
18 opportunities to cure the failures and to comply with the Act.
19                     Pursuant to 15 U.S.C. § 2310(d)(1), plaintiff is entitled to the equitable
20    remedies of rescission and restitution and/or damages. Plaintiff revokes acceptance of the
21    vehicle and rescinds the contract. Plaintiff is entitled to restitution of all consideration given.
22                     As a proximate result of the violations of the Act, plaintiff has sustained, and
23    continue to sustain damages, both economic and noneconomic, in the approximate amount of
24    $65,000.00.
25                     Pursuant to 15 U.S.C. § 2310(d)(2), plaintiff is entitled to attorney fees and
26    expenses reasonably incurred in connection with this action.
27

28



      Damico v. BMW of North America, LLC, et al.      4                          COMPLAINT
     Case 1:19-cv-00665-DAD-SKO Document 1-1 Filed 05/15/19 Page 9 of 10



                                  FOURTH CAUSE OF ACTION
                     Breach of Implied Warranty—Magnuson-Moss Warranty Act
 2                                 (By Plaintiff and against BMW)
 3.     --   .39.    Plaintiff incorporates-by. reference-all -preceding paragraphs;      -




 4           40.     Pursuant to 15 U.S.C. § 2301(7), the breaches by defendants of the state-law
 S implied warranty of merchantability as set forth above also constitute breaches of implied
 6 warranties pursuant to the Magnuson-Moss Act.
 7           41.     Pursuant to is U.S.C. § 2310(d)(1), and because of said breaches of implied
 8 warranties, plaintiff is entitled to the equitable remedies of rescission and restitution and/or
 9 damages. Plaintiff revokes acceptance, rescinds the contract, and claim full restitution.
10           42.     As a proximate result of the breaches of implied warranty, plaintiff has
11 sustained, and continue to sustain, damages, both economic and noneconomic, in the
12 approximate amount of $65,000.00.
13           43.     Pursuant to 15 U.S.C. § 2310(d)(2), plaintiff is entitled to attorney fees and
14 expenses reasonably incurred in connection with this action.
15                                    FIFTH CAUSE OF ACTION
                                      Breach of Express Warranty
16                                   (By Plaintiff and against BMW)
17           44.    Plaintiff refers to and incorporates by reference all preceding paragraphs.
18           45. At all times herein mentioned, on and prior to April 24, 2017, BMW utilized
19 media, professional publications and salespersons to urge the use and sale of the 2014 BMW
20 XS, and expressly warranted to members of the general public, including the plaintiff herein,
21 that the vehicle and its component parts were free from latent defects or inherent risk of
22 failure and were effective, proper and safe for their intended use.
23           46.    Plaintiff relied upon said express warranty representations of BMW in the
24 purchase of the vehicle.
25           47.    Defendant breached its warranties by selling vehicles that did not conform to
26 the promises contained in the warranties.
27           48.    After plaintiff sustained the damages complained of herein as result of the
28 1 defective condition of the vehicle, notice was given by plaintiff, who satisfied all terms of the



      Damico v. BMW of North America, LLC, et al.   -5-                         COMPLAINT
     Case 1:19-cv-00665-DAD-SKO Document 1-1 Filed 05/15/19 Page 10 of 10


 I     contract and requirements, except as may be excused by misconduct of the defendant. This
 2     complaint shall serve as further notice of the breach described herein.
 3
 4                                        PRAYER FOR RELIEF
 5              WHEREFORE, plaintiff prays for judgment as follows:
 6              L.    That the contract be adjudged rescinded.
 7              2.    For restitution.
 8              3.    For incidental and consequential damages.
 9              4.    For actual and statutory damages.
10              5.    For reasonable attorney fees according to proof.
11              6.    For costs and expenses incurred herein.
12              7.    For such other relief as the Court deems proper.
13              8.    For a civil penalty of two times plaintiff's damages.
14
15     Dated:         April 8, 2019                Respectfully submitted,
16

17

18
                                                   FERRY L. HICKMIC-
19                                                 Attorney for Plaintiff
20
21
22
23
24
25
26
27
28



     11 Damico v. BMW of North America, LLC, et al. -6-                          COMPLAINT
